Citation Nr: 1615865	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  07-29 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected bilateral temporomandibular disorder. 

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to an initial evaluation in excess of 10 percent for left shoulder bursitis and tendonitis prior to April 22, 2008, and in excess of 20 percent from April 22, 2008. 
 
4.  Entitlement to an initial evaluation in excess of 10 percent for left ankle sprain with residual tendonitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had active service from June 1993 to March 2000. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the Veteran's case was subsequently transferred to the San Diego, California, RO.

In June 2009 the Board remanded these issues for further development.  This has been completed, and this matter is returned to the Board for further consideration.  

In a March 2010 post-remand DRO decision, service connection was granted for a melasmic area of the face, thereby removing this issue from appellate status.  The Veteran has not appealed the assigned rating or effective date for this issue.  

The Board notes that the RO has submitted 651 pages of post-service Federal Government records from Naval Medical Center (San Diego) in February 2016, after the most recent AOJ adjudication of the evidence in February 2015.  A review of the evidence reveals that in regards to the issues being adjudicated (left ankle and hemorrhoids), the evidence is duplicative of records reviewed by the RO in February 2015.  Thus, there is no prejudice to the Veteran in proceeding with the adjudications of the left ankle and hemorrhoid appeals.  

The issues of entitlement to service connection for a headache disorder and increased rating for a left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The balance of the evidence shows that the Veteran has hemorrhoids as a result of active service.

2.  Throughout the claims period, the Veteran's left ankle disability of sprain with residual tendonitis has been manifested by no more than moderate limitation of flexion; ankylosis has not been shown. 



CONCLUSIONS OF LAW

1.  The criteria to establish service connection for hemorrhoids have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for a disability rating in excess of 10 percent for left ankle disability of sprain with residual tendonitis have not been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5270-5274 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In regards to the hemorrhoid claims, this matter is being granted in full therefore there is no further need to address the VCAA regarding this issue.

Regarding the initial rating claim for the left ankle disorder, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA. The record indicates that the appellant was provided notice in miscellaneous letters sent to him from the RO over the course of this appeal.  These letters informed the appellant that VA would assist him in obtaining any documents that it was made aware thereof that would assist in the decision-making process of the claim.  He was further told that he could proffer any documents or statements in support of his claim, and that all items would be considered when a decision on the merits of his claim was made.  He was also informed how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All that the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 533 (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered. The Veteran was afforded VA examinations including most recently in February 2015. There is no argument or indication that the examinations or opinions are inadequate with respect to the Veteran's service-connected left ankle disability.  

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II.  Service connection Hemorrhoids

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran alleges entitlement to service connection for hemorrhoids.  In her VA substantive appeal, she alleged that hemorrhoids have been present ever since her pregnancy in 1996, with symptoms of bleeding and swelling.  She reported self-treating her symptoms with laxatives and creams and requiring padding when sitting.  Service treatment records are noted to include an entry dated on July 11, 1995, in which she was seen for complaints of painful bowel movements and blood streaked stool, with examination disclosing two small external, non-thrombosed hemorrhoids.  Later the service treatment records indicated that she had a baby in June 1996.  

Although the post-service treatment records do not specifically document complaints of hemorrhoids or rectal bleeding, the Veteran has reported a continuity of symptoms since service.  The Veteran is competent to offer a description of the symptoms she experienced in service, and to describe a continuity of symptoms since service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

In February 2015 the Veteran underwent a VA examination.  A history of the Veteran having hemorrhoids in service beginning in 1996 was noted, with conservative treatment reported after she sought care.  She currently took Senokot stool softener and reported daily pain with defecation and bleeding four times a month.  Examination disclosed two non-inflamed hemorrhoids present described as small or moderate external hemorrhoids.  Following examination the examiner gave an opinion, that although unfavorable in tone, suggests that if the examiner had noticed the July 1995 record of treatment for hemorrhoids in service, the examiner would have likely found that the Veteran's hemorrhoids were likely incurred in service.  The examiner stated incorrectly that the Veteran's STRs did not contain any references to hemorrhoids.  The examiner also conceded that they are common after childbirth and the Veteran certainly has them now; however, without finding a reference to them in service, the examiner could not opine favorably.  

In light of the competent and credible statements of the Veteran regarding continuity of hemorrhoid symptoms she reportedly has self-treated post service; the evidence in service both of pregnancy (cited by the February 2015 VA examiner as a common cause) and of the actual findings of hemorrhoids in service in July 1995, coupled with the opinion of the February 2015 VA examiner who conceded that hemorrhoids are common after childbirth and noted that the Veteran now has them but was unable to provide a favorable opinion absent evidence of hemorrhoids in service, the Board finds that the evidence is in relative equipoise and the claim will be granted on the basis of the application of benefit of the doubt in the Veteran's favor.  In light of the contentions of the Veteran and the positive evidence of record, the Board finds that service connection is warranted for hemorrhoids. 

III.  Increased Rating Left Ankle

 The Veteran seeks an increased disability rating for her left ankle, which is currently rated at 10 percent based on otherwise noncompensable painful motion under Diagnostic Codes 5299-5271.  See 38 C.F.R. § 4.27 (describing the use of hyphenated and analogous diagnostic codes to rate injuries and residuals). Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  When there is some limitation of motion of the specific joint that is noncompensable under the appropriate diagnostic codes, a rating of 10 percent for each such major joint affected by limitation of motion is assigned.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Although other Diagnostic Codes cover ankylosis of the ankle, or of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy residuals, these conditions are not applicable to the Veteran's left current ankle disability.  38 C.F.R. § 4.71a , Diagnostic Codes 5270, 5272-5274.  Indeed, ankylosis has not been shown.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40); see Mitchell, 25 Vet. App. at 38 (examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

In Burton v. Shinseki, 25 Vet. App 1 (2011), the Court held that in claims for increased ratings for musculoskeletal disabilities where the Veteran has a noncompensable rating and complains of pain on motion 38 C.F.R. § 4.59  must be addressed. That regulation, in turn, states that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran alleges entitlement to a rating in excess of 10 percent disabling for her left ankle disorder.  In her VA substantive appeal, she alleged that she keeps the ankle elevated about 70 percent of the time at work and that she has a tendency for the ankle to swell when putting pressure on it.  She also alleged using ankle supports and special shoes when walking, and is unable to run.  

The report from an October 2005 VA examination of the left ankle, obtained subsequent to her initial claim of March 2005, disclosed symptoms of constant left ankle soreness and she could not put much pressure on the left ankle and heel.  She said the ankle felt bruised.  The symptoms described occurred intermittently as much as 3 times per week with each occurrence lasting for days.  During flare ups she could not put pressure on the left ankle and walking was uncomfortable causing her to shift more weight onto her right leg.  She denied incapacitation from the ankle condition.  The current treatment was wrapping the ankle when needed, Motrin for inflammation and muscle joint cream.  She has not had any prosthetic implants of the joint.   The functional impairment was no prolonged standing or walking and no running.  She had to stand with weight shifted to right leg.  The condition did not result in any time lost from work. 

Physical examination revealed equal leg lengths and examination of the feet did not reveal any signs of abnormal weight bearing.  Her gait was within normal limits and she did not require an assistive device for ambulation.  The ankle joint's general appearance was within normal limits on the left side, with no deformity.  The range of motion of the left ankle joint was as follows:  dorsiflexion 20 degrees, plantar flexion 45 degrees, and the joint function was not additionally limited by pain fatigue weakness lack of endurance or incoordination after repetitive use.  Other findings referable to the left ankle included an audible and palpable pop over the left AC joint.  X-rays of left ankle x rays show 4 mm plantar calcaneal spur but was otherwise negative.  The diagnosis was left ankle strain with residual tendonitis with subjective factors of pain and stiffness in the ankle which is worse in the mornings.  The objective factors were normal x rays and tenderness over the lateral malleolus of the left ankle.  Although increased use of the left foot and ankle caused more pain, it did not further cause a decrease in ankle range of motion but interfere with activity.  Effects on her usual occupation were of a problem standing for prolonged periods of time and having to shift her weight onto her right foot when standing.  There was no effect on activities of daily living.  See VBMS dated 10/11/05 p. 6-7 of VA examination.  

The report of a July 2007 VA examination of the left ankle noted a general history of conservative treatment for this disorder.  She did not use any form of orthotic device in her shoes or specific bracing with regard to her normal everyday activities; however, she did use a night splint to hold the foot and ankle in position.  She reported a tendency for slight swelling of the ankle with associated tenderness laterally when sitting for extended periods of time.  She described needing to constantly move the ankle around to loosen it up.  She does not participate in any competitive sports but did work out on a Nautilus apparatus 4 times a week for approximately 30 minutes.  She had no particular difficulty with normal walking.  She reported that the left ankle had some stiffness and soreness in the mornings upon awakening or after periods of inactivity or at the end of the day.  She also noted a tendency for the ankle to "roll over" quite easily, especially when walking on uneven ground.  Such episodes recurred or flared up 2-3 times a week and were associated with temporary localized tenderness of the ankle; however, she had no actual disability with regard to her current occupational activities or normal activities of daily living.  Subjectively repetitive activities such as simply walking did not appear to be associated with increased frequency of these episodes of instability.

On physical examination of her left ankle, findings were unremarkable.  There was no evidence of deformity, swelling, effusion or intraarticular crepitation.  With the knees extended she had extension of 5 degrees.  With the knees flexed she demonstrated 15 degrees of extension 70 degrees of painless plantar flexion on the left side.  Manipulation of the hindfoot suggested very definite increased hypermobility bilaterally with passive inversion of 30 degrees and eversion of 10 degrees bilaterally without pain.  Objectively repetitive manipulation and movement of the left ankle was not associated with increased symptomatology or evidence of further functional impairment.  No actual instability of the ankle was demonstrated.   X-rays of the Veteran's left foot including a lateral view of the ankle obtained in May 2007 appeared  to be within normal limits and current x-rays of the ankle joint were unremarkable.  The diagnosis was of chronic recurrent sprain with instability of left ankle.  She was opined to appear to have only temporary transient discomfort without actual disability or functional impairment in association with the recurrent episodes of instability.  The symptoms related to these episodes would be on the basis of instability with weakness and pain as well as the structural changes involving incomplete healing of the lateral stabilizing ligaments of the ankle.  There was no indication of incoordination.  Fatigability and lack of endurance did not appear to apply.  

The report of a November 2009 VA examination of the ankle noted her complaints of some mild weakness and fatigue to her ankle without incoordination upon prolonged standing and walking activities.  She noted intermittent swelling to her ankle and again reported that her ankle easily rolls on uneven ground and when stepping off a curb.  Residual popping was described and she reported some mild fatigue and weakness after prolonged standing and walking.  Her current complaints were of pain over the lateral aspect of the ankle which was a baseline of 4/10 and would increase to 5/10 moderate activity and up to 7/10 with walking.  With flare-ups she noted increased difficulty with standing, stair climbing and increased stiffness while sitting at work.  She walked 3 times a week for 30 to 40 minutes at a time.  She used a Neoprene brace without straps or hinges or stays.  In terms of activities of daily living she had difficulty sleeping and would elevate her leg on a pillow after work.  She was unable to wear high-heeled or other fancy-type shoes.  She reported difficulty getting in-and-out of her tub.  Functionally she had pain with house cleaning chores as well as with prolonged standing and walking.  Occupationally she did elevate her leg at work for the swelling and had pain with increased walking or standing and carrying activities.  Recreationally she could no longer dance or run.  From a functional standpoint with flare-up or with repeated motion her activities of daily living and occupationally were further restricted. 

On physical examination the left ankle revealed tenderness over the lateral aspect with mild soft tissue swelling and no evidence of instability.  There was evidence of mild weakness and fatigability with repeated testing without loss of motion.  There is pain noted with passive inversion with pain noted over the lateral aspect of the ankle.  There is no tenderness over the medial aspect of the ankle or anteriorly Drawer sign was negative.  There was no instability with varus or valgus stress, but pain was noted over the lateral aspect with varus stress.  Ranges of motion findings for the left ankle and foot revealed dorsiflexion of 20 degrees and planter flexion of 45 with pain noted laterally.  Eversion was 20 degrees without pain and inversion was 30 degrees with pain.  There was no evidence of subluxation or lateral instability of the ankle joint.  She did exhibit slight weakened movement and fatigability without incoordination upon repeated testing.  X-ray of the left ankle confirmed the diagnosis of left ankle sprain and tendinitis with calcaneal enthesophytes without instability or subluxation.  

VA treatment records and post service records from Naval Medical Center (San Diego) primarily address other medical issues and do not reflect worse ankle symptoms than those shown on the VA examinations.  A May 2006 VA progress note described her left ankle as having full range of motion and seemed stable at the time with an assessment of ankle pain, with no signs of instability.  See VBMS 26 pg Medical Treatment Records dated 2/13/07 at pages 16-18.  Records treating plantar warts of both feet in April 2008 and June 2008 revealed no significant ankle findings.  See VBMS 4 pg Medical Treatment Records dated 8/5/08.  The most recent treatment records show comments regarding "ankles" in May 2011, but with no findings other than pain reported.  See VBMS 673 pg Medical Treatment Records-Government dated 1/26/15 at pages 455, 637, 667, 668.  (Note duplicates of these documents are in VBMS 651 pg Medical Treatment Records-Government dated 2/24/16, page 422, 425, 614, 645).  

In February 2015 the Veteran underwent a VA examination of her left ankle.  She reported that her left ankle pain had gotten progressively worse since the last VA examination.  She complained of swelling in the ankle, treated with Lasix, NSAIDS and compression stockings.  Flare-ups impacted function causing difficulty walking.  She needed to rest 30 minutes.  On examination her left ankle ranges of motion were all normal with no additional functional loss or reduced motion after 3 repetitions.  The examiner was unable to state without speculation as to whether pain, weakness, fatigability or incoordination significantly limited her functional ability (including motion) even during flare-ups.  The examiner pointed to the fact that there were no additional limitations of motion during flare-ups or with repetitive use over time.  Muscle strength testing revealed full 5/5 strength of the left ankle.  There was no muscle atrophy and no ankylosis.  There was also no instability of the left ankle shown or suspected.  No additional findings such as scars or "shin splints" were noted.  The Veteran did occasionally use an ankle brace 4 times a week.  There was no X-ray evidence of arthritis and no objective evidence of crepitus.  Functional impacts on occupational tasks included difficulty with climbing stairs during a flare-up.  Other findings included clicking and pain with heel-toe walking on the left.    

After reviewing all of the evidence set forth above, the Board finds that a disability rating in excess of 10 percent for the Veteran's left ankle disability is not warranted. As shown in the VA examinations and in the medical records, the Veteran does not have ankylosis or any of the other abnormalities that would allow for a separate rating under a Diagnostic Code other than 5271 coupled with 5003 and 5010 for painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.  In addition, on VA examination, the Veteran did not exhibit a compensable limitation of motion, i.e., more than moderate; indeed, the Veteran's range of motion was normal and pain was only noticed at the end points of the normal range. 

The Board has also considered the application of Burton, Deluca and Mitchell, but does not find sufficient evidence to award an increased rating in the limitation of motion code under these cases.  On VA examination in February 2015 the examiner pointed to the fact that there were no additional limitations of motion during flare-ups or with repetitive use over time.  Although earlier examinations did note some functional limitations such as weakened movement and fatigability, this was notably without loss of motion as reported in the November 2009 VA examination and in the October 2005 initial examination.  Likewise the July 2007 VA examiner is noted to have commented that fatigability and lack of endurance did not appear to apply in this instance.  

Thus, although the Veteran's overall functionality related to her disability includes her complaints of difficulty walking, climbing stairs, and standing for prolonged periods of time, and objective findings of clicking of the ankle and slight weakness and pain, the Board does not find that this subjective history results in any significant change in her disability picture.  In reviewing the Veteran's symptoms and the evidence of record, the Board concludes there is insufficient showing of functional loss supported pathology and objective observation to warrant an increased rating for the Veteran's left ankle disability.  See DeLuca, 8 Vet. App. 202; Johnston, 10 Vet. App. at 84-85; and Mitchell, 25 Vet. App. at 37. 

The Board has also considered the question of extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1)  and the Court's ruling in Thun v. Peake, 22 Vet. App. 111 (2008). In this instance, the Board finds that the schedular rating for the left ankle is fully adequate, in that the left ankle symptoms described by the Veteran are typical for the disability and are encompassed in the rating schedule's discussion of pain and limitation of motion.  As the relevant rating criteria describe the symptoms of the Veteran's disability and their severity, the evidence does not present a disability picture which would warrant referral to the Director of Compensation Services for extraschedular consideration. 


ORDER

Entitlement to service connection for hemorrhoids is granted.

Entitlement to a disability rating higher than 10 percent for left ankle disability is denied.


REMAND

With respect to the claim for initial increased rating for the left shoulder, medical records have recently been obtained that show that following the most recent VA examination of February 2015, the Veteran underwent additional left shoulder surgery on November 25, 2015.  Thus, given evidence of possible worsening of the left shoulder disorder since the most recent VA examination (to include evidence of a possible temporary total evaluation under Paragraph 30), re-examination of this disorder is necessary.  

Regarding the issue of entitlement to service connection for a headache disorder, to include migraines, claimed as secondary to the Veteran's bilateral temporomandibular disorder, none of the examinations to address this to date have adequately addressed the question of whether there was aggravation of any claimed headache disorder by the temporomandibular disorder (TMD).  This includes most recently, the February 2015 VA examination which specifically omitted any opinion as to possible aggravation of the claimed headache by the TMD.  Furthermore since this examination was conducted, additional government medical records pertaining to the claimed headache disorder was obtained in February 2016 (without AOJ review).  These post-service records from Naval Medical Center (San Diego) reveal that in February 2016 the Veteran's migraines were worsening.  Thus, in light of this fact, coupled with the lack of an adequate opinion regarding secondary aggravation, an addendum opinion should address the question of aggravation of the claimed headache disorder by the service-connected TMD with review of the complete evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of her service-connected left shoulder disability.  The claims folder must be made available to the examiner in conjunction with the examination and review should include the more recent records of left shoulder surgery done in November 2015.  All indicated tests should be conducted.  The examiner should provide the range of motion of the Veteran's left shoulder and should note the presence (including degree of severity) or absence of any subluxation or lateral instability of this joint.  The examiner is also requested to note whether the Veteran's left shoulder exhibits weakened movement, excess fatigability, or incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses her left shoulder repeatedly over a period of time.   

2.  Return the claims folder to the examiner who conducted the February 2015 VA examination to obtain an addendum opinion with regard to her claim for service connection for headaches, to include as secondary to temporomandibular disorder.  If this examiner is no longer available, forward the folder to the appropriate medical specialist.  After review of the pertinent evidence in the claims file (to include evidence of worsening headaches shown in February 2016), the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater likelihood) that any current headache disorder was worsened by the Veteran's service-connected temporomandibular disorder.  The opinion must be accompanied by adequate rationale.  If it is deemed necessary to re-examine the Veteran to properly address this matter then one should be scheduled.  

3.  Then, after conducting any additional indicated development, readjudicate the Veteran's claims of initial increased ratings for left shoulder bursitis and tendonitis (to include consideration of a temporary total rating for convalescence under Paragraph 30 following her November 2015 surgery) and service connection for headaches.  If the benefits sought are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and provide the Veteran an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


